Citation Nr: 0121913	
Decision Date: 08/30/01    Archive Date: 09/06/01

DOCKET NO.  98-13 876	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for peripheral 
neuropathy of the upper and lower extremities.

2.  Entitlement to service connection for a heart disorder 
and hypertension.

3.  Entitlement to service connection for dementia secondary 
to service-connected post-traumatic stress disorder (PTSD).

4.  Entitlement to service connection for left ear hearing 
loss disability.

5.  Entitlement to service connection for left ear infection.

6.  Entitlement to service connection for perforation, left 
tympanic membrane.

7.  Entitlement to a higher rating for PTSD, currently rated 
as 30 percent disabling, arising from an original grant of 
service connection.

8.  Entitlement to an increased rating for gunshot wound of 
the left buttock, with injury to Muscle Group XVII, currently 
evaluated as 20 percent disabling.

9.  Entitlement to an increased (compensable) evaluation for 
right ear nerve deafness.

10.  Entitlement to an increased (compensable) evaluation for 
right ear otitis media.

11.  Entitlement to an increased (compensable) evaluation for 
scar, right tympanic membrane.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Siegel, Counsel



INTRODUCTION

The veteran served on active duty from January 1944 to April 
1946.  He also had prior active service in 1936 and 1937.

This case comes before the Board of Veterans' Appeals (Board) 
from rating decisions rendered by the New Orleans, Louisiana, 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).

The veteran's accredited representative has indicated, in the 
Written Brief Presentation dated in May 2001, that the issues 
on appeal include a claim of entitlement to service 
connection for tinnitus.  The RO, in March 2000, granted 
service connection for tinnitus, rated as 10 percent 
disabling as of June 10, 1999; the veteran has not indicated 
disagreement with the assignment of that rating.  Matters 
pertaining to a claim for service connection for tinnitus, or 
to an increased rating therefor, are accordingly not before 
the Board.

The issues of entitlement to service connection for dementia 
secondary to service-connected PTSD; entitlement to service 
connection for left ear hearing loss disability; entitlement 
to service connection for left ear infection; entitlement to 
service connection for perforation, left tympanic membrane; 
entitlement to an increased (compensable) evaluation for 
right ear nerve deafness; entitlement to an increased 
(compensable) evaluation for right ear otitis media; and 
entitlement to an increased (compensable) evaluation for 
scar, right tympanic membrane, are the subject of the REMAND 
section of this decision, set forth below.



FINDINGS OF FACT

1.  Peripheral neuropathy of the upper and lower extremities 
is not shown.

2.  Neither a heart disorder nor hypertension was present 
during active service; the initial manifestation of a heart 
disorder many years following the veteran's separation from 
service is not shown to be related to such service.

3.  PTSD has been manifested by symptoms deemed to be 
productive of moderate impairment.

4.  A gunshot wound of the left buttock, with injury to 
Muscle Group XVII, is manifested by moderate diminution of 
muscle mass, and by scars that are not poorly nourished, 
ulcerative, tender, painful, or which affect left buttock 
function.


CONCLUSIONS OF LAW

1.  Peripheral neuropathy of the upper and lower extremities 
was not incurred in or aggravated by active service.  
38 U.S.C.A. §§ 1110, 1131 (West 1991); 38 C.F.R. § 3.303 
(2000).

2.  A heart disorder and hypertension were not incurred in or 
aggravated by active service, nor may they be presumed to 
have been incurred during such service.  38 U.S.C.A. §§ 1101, 
1110, 1111, 1112, 1113, 1131, 1137 (West 1991 & Supp. 2000); 
38 C.F.R. §§ 3.303, 3.307, 3.309 (2000).

3.  The criteria for a higher rating for PTSD, from an 
original grant of service connection, are not met.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. Part 4, Diagnostic 
Code 9440-9411 (2000).

4.  The criteria for an increased rating for gunshot wound of 
the left buttock, with injury to Muscle Group XVII, are not 
met.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 4.31, 
4.56, 4.73, 4.118, Diagnostic Codes 5317, 7803, 7804, 7805 
(2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Assist

The Board notes, as a threshold matter, that there is no 
issue as to substantial completeness of this application.  
See Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, § 3(a), 114 Stat. 2096 (2000) (to be codified at 38 
U.S.C. § 5102).  VA has secured all records that the veteran, 
through his custodian, has indicated are pertinent to his 
claims with the exception of those claims that are the 
subject of the Remand set forth below, and VA has satisfied 
its duty with respect to such records and with receipt of 
sufficient information to proceed.  The veteran has not 
indicated that any other records that would be pertinent to 
the claims that are adjudicated herein are available but have 
not been procured.  VA's duty to assist the claimant in this 
regard, accordingly, has been satisfied.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 3(a), 114 
Stat. 2096, 2097-98 (2000) (to be codified at 38 U.S.C. 
§ 5103A(b) and (c)).  In addition, with respect to those 
claims, the veteran has been accorded examinations by VA in 
order to assess his entitlement to the benefits sought.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 3(a), 114 Stat. 2096, 2097-98 (2000) (to be codified at 38 
U.S.C. § 5103A(d)).  The Board therefore finds that VA's 
obligations under the Veterans Claims Assistance Act of 2000 
have been satisfied.


II.  Service Connection for Peripheral Neuropathy 
of the Upper and Lower Extremities

The veteran contends, essentially, that he has peripheral 
neuropathy of the upper and lower extremities for which 
service connection should be assigned.  After review of the 
relevant evidence, however, the Board finds that his 
contentions are not supported by the record, and that his 
claim fails.

The veteran's service medical records, from both periods of 
active service, are devoid of evidence indicating the 
presence of peripheral neuropathy of any extremity.  The 
report of his separation examination from his second period 
of active service, dated in April 1946, shows that his 
neurological diagnosis was normal.  

Likewise, the post-service medical evidence does not reflect 
the presence of any peripheral neuropathy.  The reports of 
July 1948 and February 1949 VA examinations show that his 
nervous system, to include his peripheral nerves, was normal 
on each examination.  The report of an April 1977 VA 
examination indicates that his patellar and Achilles reflexes 
were present and equal.  Records dated subsequent to April 
1977, while reflecting treatment for various disabilities, to 
include a cerebral vascular accident, do not indicate the 
presence of peripheral neuropathy of any extremity, either by 
history or with reference to current treatment.

In brief, the medical evidence does not show that peripheral 
neuropathy of either the upper or lower extremities is, or 
has been, manifested.  The Board must therefore conclude that 
the preponderance of the evidence is against the veteran's 
claim for service connection for that disability.  


III.  Service Connection for a Heart Disorder and 
Hypertension

The veteran also essentially avers that he has a heart 
disorder and hypertension for which service connection should 
be granted.  The Board finds, however, that his claim must be 
denied.

The veteran's service medical records, from both periods of 
active service, do not indicate that either a heart disorder 
or hypertension was manifested during such service.  The 
report of the separation medical examination from his second 
period of active service, dated in April 1946, shows that his 
cardiovascular system was normal, and that his blood pressure 
was recorded as 112/78, within the range deemed normal 
(medically-accepted fact that normal blood pressure is 
120/80).  This report does not reflect the inservice presence 
of a heart disorder or hypertension, or history thereof.

The reports of July 1948 and February 1949 VA examinations 
similarly show that the veteran's cardiovascular system was 
normal on each examination.  These reports also show that his 
blood pressure was recorded as 108/70 (in July 1948) and as 
92/64 (in February 1949).  The medical evidence, in fact, 
first indicates the presence of a cardiac disability in April 
1977; the report of an electrocardiogram conducted pursuant 
to a VA examination in that month notes that tracing was 
suggestive of an old inferior myocardial infarction.  This 
evidence, however, is dated more than 30 years subsequent to 
the veteran's separation from service.  Neither this report, 
nor any other medical evidence dated thereafter, indicates 
that a heart disorder or hypertension had been manifested 
prior to that date, or that its identification at that time 
was related to active service that had concluded in April 
1946.  See 38 C.F.R. § 3.303(d) (2000).

The medical evidence demonstrates that a heart disorder or 
hypertension was first manifested many years subsequent to 
the veteran's separation from service, and does not show that 
it was related to that service.  The Board therefore finds 
that the preponderance of the evidence is against his claim 
for service connection for a heart disease or hypertension.

IV.  A Higher Rating for PTSD, from an Original Grant of 
Service Connection

Service connection for PTSD was granted by the RO in a June 
1999 rating decision, at which time a 10 percent rating was 
assigned as of January 9, 1998.  The veteran thereafter 
indicated disagreement with the assignment of that rating; in 
March 2000, the RO awarded a 30 percent rating for that 
disorder, again effective as of January 9, 1998.  This appeal 
ensued.  The Board notes that, since it is an appeal from an 
original grant of service connection, the provisions of 
Fenderson v. West, 12 Vet. App. 119 (199), whereby in such 
circumstances "staged" ratings can be assigned for any part 
of the period in question, are for application.

The veteran contends, essentially, that his service-connected 
PTSD is more severe than as reflected by the 30 percent 
rating awarded therefor.  After a review of the record, the 
Board finds that his contentions are not supported by the 
evidence, and that his claim fails.

Disability evaluations are determined by the application of a 
schedule of ratings that is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
Part 4 (2000).  The 30 percent rating that is currently 
assigned for the veteran's PTSD contemplates occupational and 
social impairment with an occasional decrease in work 
efficiency and intermittent periods of inability to perform 
occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), chronic sleep impairment, and mild 
memory loss (such as forgetting names, directions, and recent 
events).  A 50 percent rating is warranted for occupational 
and social impairment with reduced reliability and 
productivity, due to such symptoms as flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; more 
than weekly panic attacks; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., the retention of only highly learned material, 
forgetting to complete tasks); impaired judgment; impaired 
abstract thinking; disturbances of motivation and mood; and 
difficulty in establishing and maintaining effective work and 
social relationships.  38 C.F.R. §§ 4.125 through 4.130, 
Diagnostic Code 9440-9411 (2000).

The Board finds that the criteria for assignment of a rating 
higher than 30 percent for PTSD are not met at any time 
during the period beginning on January 9, 1998.  The report 
of a May 1999 VA psychiatric examination, as subsequently 
amended by the examiner, includes comments by the examiner 
that the veteran currently functioned in his daily living at 
a very impaired level, and that this impairment was not due 
to PTSD or depression primarily but rather to his advanced 
dementia.  He was, according to the examiner, judged to have 
moderate PTSD symptoms.  The report indicates diagnoses to 
include PTSD, chronic, moderate; dementia due to multiple 
etiologies, including vascular dementia with depressed mood 
and dementia of the Alzheimer type with late onset and 
depressed mood; and dysthymic disorder with late onset.  The 
report also includes a diagnosis of an overall Global 
Assessment of Functioning (GAF) score of 5, which represents 
persistent danger of severely hurting oneself or others, or 
persistent inability to maintain minimal personal hygiene, or 
a serious suicidal act with a clear expectation of death.  
The report, however, also indicates a GAF score of 55 due to 
PTSD.  This score represents only moderate symptoms, such as 
flat affect, circumstantial speech and occasional panic 
attacks; or moderate difficulty in social, occupational, or 
school functioning.  

This report is the only medical record compiled during the 
period in question, and does not set forth symptoms that are 
specifically attributable to PTSD; identification of such 
symptoms, in view of the veteran's dementia, may in fact be 
impossible.  This report, however, shows that the examiner 
considered the veteran's PTSD symptoms to be moderate in 
nature, and that a GAF score of 55, which represents moderate 
symptoms, was appropriate.  Moderate impairment more nearly 
approximates the criteria set forth in Diagnostic Code 9411 
for a 30 percent disability rating.  The Board must therefore 
conclude that the preponderance of the evidence is against 
the veteran's claim for a higher rating for PTSD, arising 
from the original grant of service connection for that 
disability.

V.  An Increased Rating for Gunshot Wound of the Left 
Buttock, 
with Injury to Muscle Group XVII

Service connection for a gunshot wound of the left buttock, 
with injury to Muscle Group XVII, was granted by VA in 
September 1948, following review of service medical records 
that showed that the veteran was shot in the left buttock 
during combat in September 1944.  Service medical records 
show that the wound, which was the result of shrapnel from a 
rifle grenade, was penetrating in nature, with an upper 
entrance and lower exit.  The wound was debrided.  A 20 
percent rating was assigned, and has remained in effect since 
that decision.

The veteran currently contends, in essence, that his gunshot 
wound of the left buttock, with injury to Muscle Group XVII, 
is more severe than as reflected by that 20 percent rating, 
and that increased compensation should be awarded.  After a 
review of the record, however, the Board finds that his 
contentions with regard to this issue are not supported by 
the evidence, and that his claim for an increased rating 
fails.

A noted above, disability evaluations are determined by the 
application of a schedule of ratings that is based on average 
impairment of earning capacity.  38 U.S.C.A. § 1155 (West 
1991); 38 C.F.R. Part 4 (2000).  The 20 percent rating 
currently in effect for the veteran's gunshot wound of the 
left buttock, with injury to Muscle Group XVII, contemplates 
moderate impairment.  38 C.F.R. § 4.73, Diagnostic Code 5317.  
A rating greater than 20 percent (in this case, a 40 percent 
rating) would be appropriate under Diagnostic Code 5317 for 
moderately severe impairment.  In addition, VA regulations 
stipulate that a through-and-through injury with muscle 
damage shall be evaluated as no less than a moderate injury 
for each group of muscles damaged.  38 C.F.R. § 4.56(b) 
(2000).  These regulations also stipulate that moderate 
muscle disability will be deemed to be present when there is 
a through-and-through or deep penetrating wound of short 
track from a single bullet, small shell or shrapnel fragment, 
without explosive effect of a high velocity missile, 
residuals of debridement, or prolonged infection.  Moderately 
severe muscle disability will be deemed to be present when 
there was a through-and-through or deep penetrating wound by 
a small high velocity missile or large low velocity missile, 
with debridement, prolonged infection, or sloughing of soft 
parts, and intermuscular scarring.  Moderately severe muscle 
disability requires objective findings of entrance and (if 
present) exit scars indicating the track of the missile 
through one or more muscle groups, with indication on 
palpation of loss of deep fascia, muscle substance, or normal 
firm resistance of muscle as compared with the normal side, 
and tests of strength and endurance compared with the side 
sound that demonstrate positive evidence of impairment.

The report of the most recent VA examination of the veteran's 
gunshot wound injury to Muscle Group XVII, conducted in 
October 1999, shows that, in the left buttock and lumbar 
areas, there were superficial scars that were not fixed.  
They were nontender and nonkeloid, and there was minimal if 
any deep tissue loss.  There was a well-healed surgical scar 
over the left buttock and left hip that was the product of 
surgery resulting from a fractured left hip in January 1999.  
The report indicates that attempts at range of motion for the 
hip were "totally futile," apparently due to the veteran's 
advance physical and mental deterioration.  The report of a 
February 1998 VA examination shows that there was a 
"moderate" diminution of muscle mass of the left buttock as 
compared to the right.  There was one small scar of the 
lateral mid-buttock area.  At the mid-buttock area on the 
left, there was a slightly slanting scar that was 7 1/2 "inches 
cm" in length, 1 cm in width and 1 cm in depth.  In addition, 
there was a scar between the buttocks starting about 1 inch 
above the rectal area, extending upward and branching to the 
right and left at the upper mid-buttock level, with each 
branch extending approximately 9 to 10 cm.  It was thin, 
well-healed, nontender, and non-ulcerative; it was soft and 
smooth and appeared to be a normal post-surgical scar.  The 
examiner commented that this scar may possibly be secondary 
to surgical repair of an old injury.  He also noted that the 
veteran did not present any other complaint of muscle damage 
or impairment.  

In brief, the evidence shows that the veteran's gunshot wound 
to Muscle Group XVII was the product of a penetrating, or 
through-and-through, shrapnel fragment.  While there was 
debridement of the injury, the medical evidence does not 
indicate the presence of any residuals from that procedure, 
other than for scarring.  While there was diminution of left 
buttock muscle mass, such diminution was described on 
examination as "moderate."   The medical evidence does not 
show that there is any loss of deep fascia, muscle substance, 
or normal firm resistance of muscle as compared with the 
normal side, or that there is any evidence of impaired muscle 
strength and endurance.  In brief, the preponderance of the 
evidence does not demonstrate that an increased rating under 
Diagnostic Code 5317 is warranted.

Likewise, the medical evidence does not demonstrate that a 
compensable evaluation can be assigned for the veteran's 
various left buttock scars.  Under 38 C.F.R. § 4.118, 
compensable evaluations can be assigned for scars that are 
poorly nourished and which repeatedly ulcerate (Diagnostic 
Code 7803), that are tender and painful on objective 
demonstration (Diagnostic Code 7804), or which limit the 
function of the body part affected (Diagnostic Code 7805).  
The assignment of a separate rating for scars does not 
contravene the VA bar against pyramiding, whereby the 
evaluation of the same manifestation under different 
diagnoses is to be avoided.  38 C.F.R. § 4.14 (2000); Esteban 
v. Brown, 6 Vet. App. 259 (1994).  However, the evidence does 
not show that the veteran's left buttock scars are poorly 
nourished, ulcerative, tender, painful, or affect left 
buttock function; to the contrary, the reports of the 
February 1998 and October 1999 VA examinations show that 
these scars were nontender, nonkeloid, non-ulcerative, and 
nonadherent.  The Board therefore finds that the 
preponderance of the evidence is against the award of a 
compensable evaluation for these scars.  See 38 C.F.R. § 4.31 
(2000).
ORDER

Service connection for peripheral neuropathy of the upper and 
lower extremities is denied.  Service connection for a heart 
disorder and hypertension is denied.  A higher rating for 
PTSD, from an original grant of service connection, is 
denied.  An increased rating for gunshot wound of the left 
buttock, with injury to Muscle Group XVII, is denied.


REMAND

With regard to the veteran's claims of entitlement to service 
connection for left ear hearing loss disability, for a left 
ear infection, for a perforation of the left tympanic 
membrane, and for dementia as secondary to service-connected 
PTSD, and of entitlement to increased (compensable) 
evaluations for right ear nerve deafness, for right ear 
otitis media, and for a scar of the right tympanic membrane, 
the Board finds that additional development of the evidence 
must be undertaken prior to further appellate review of those 
issues.  Such action must be accomplished in order to satisfy 
due process concerns that require the additional development 
of the evidentiary record when such development is necessary 
to adjudicate the claim on its merits. 

During the pendency of this appeal, there has been a 
significant change in the law.  On November 9, 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) was enacted.  This law 
redefines the obligations of VA with respect to the duty to 
assist and includes an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  This law also eliminates the concept 
of a well-grounded claim and supersedes the decision of the 
Court in Morton v. West, 12 Vet. App. 477 (1999), withdrawn 
sub nom. Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 
2000) (per curiam order), which had held that VA cannot 
assist in the development of a claim that is not well 
grounded.  This change in the law is applicable to all claims 
filed on or after the date of enactment of the VCAA, or filed 
before the date of enactment and not yet final as of that 
date.  Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, § 7, subpart (a), 114 Stat. 2096, 2099-2100 (2000).  
See also Karnas v. Derwinski, 1 Vet. App. 308 (1991). 

Because of the change in the law brought about by the VCAA, a 
remand in this case is required for compliance with the 
notice and duty to assist provisions contained in the new 
law.  In addition, because the RO has not yet considered 
whether any additional notification or development action is 
required under the VCAA, it would be potentially prejudicial 
to the appellant if the Board were to proceed to issue a 
decision at this time.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); VA O.G.C. Prec. Op. No. 16-92 (July 24, 1992) 
(published at 57 Fed. Reg. 49,747 (1992)).  Therefore, for 
these reasons, a remand is required.

In an effort to assist the RO, the Board has reviewed the 
claims file and identified certain assistance that must be 
rendered to comply with the VCAA.  However, it is the RO's 
responsibility to ensure that all appropriate development is 
undertaken in this case.  The Board nonetheless notes, with 
regard to the veteran's claims for service connection for 
various left ear problems, to include left ear hearing loss, 
that left ear hearing loss was indicated on the report of his 
separation medical examination in April 1946, that the report 
of a July 1948 VA examination shows normal left ear hearing, 
and that more recent VA examination reports reflect the 
presence of left ear hearing deficiency.  The Board is of the 
opinion that the report of a contemporaneous VA examination 
would be helpful in determining whether left ear hearing loss 
is currently manifested and, if so, whether it is possibly 
the product of nerve or bone impairment, a perforation of the 
left tympanic membrane, or a left ear infection.

With regard to the veteran's claims of entitlement to 
increased (compensable) evaluations for right ear nerve 
deafness, right ear otitis media, and a right tympanic 
membrane scar, the Board notes that reports of VA 
audiological examinations conducted in February 1998 and 
April 1999 do not present findings as to the nature and 
severity of the veteran's service-connected right otitis 
media and right tympanic membrane scar.  The report of a 
contemporaneous examination of the veteran's right ear 
disabilities would be helpful in determining whether 
compensable evaluations can be awarded for any or all of 
these disorders.

With regard to the veteran's claim for service connection for 
dementia secondary to service-connected PTSD, the Board notes 
that the medical evidence demonstrates that service 
connection has been established for PTSD, and that dementia 
is currently manifested.  The medical record, however, is 
devoid of findings or opinions indicating whether dementia 
is, or is not, a product of that service-connected PTSD.  The 
Board cannot substitute its own medical judgment in the 
absence of medical evidence; accordingly, the Board finds 
that the report of a medical opinion as to whether the 
veteran's PTSD caused his dementia would be of significant 
probative value.

In view of the foregoing, this case is REMANDED for the 
following:

1.  The RO should accord the veteran a VA 
audiological examination, in order to 
ascertain whether any left ear hearing 
impairment is currently manifested and, 
if so, to render findings as to whether 
any such impairment may be the product of 
a left ear infection and/or a left ear 
tympanic membrane perforation.  The 
examiner should also indicate whether any 
such impairment as likely as not had its 
origin during the veteran's active 
service, or is otherwise related to that 
service.  This audiological examination 
should also ascertain the level of right 
ear nerve deafness, and set forth 
findings as to the nature and severity of 
right ear otitis media and right ear 
tympanic membrane scarring.

All tests indicated, to include but not 
necessarily limited to audiometric 
testing, should be accomplished at this 
time.  All findings, and the reasons 
therefor, should be set forth in a clear, 
logical, and legible manner on the 
examination report.  The veteran's claims 
folder is to be furnished to the 
examining audiologist, for his or her 
review and referral, prior to this 
examination.  The examiner is to indicate 
on the examination report that he or she 
reviewed the veteran's claims folder 
prior to this examination.

2.  The RO should furnish the veteran's 
claims folder to the appropriate medical 
specialist, in order to obtain an opinion 
as to whether the veteran's PTSD caused 
or substantially contributed to cause or 
aggravate his dementia.  The examiner is 
to set forth all findings, and the 
reasons therefor, in a clear, logical, 
and legible manner on his or her report.  
The veteran's claims folder is to be made 
available to this specialist, for his or 
her review and referral, and he or she is 
to indicate on the report that such 
review was accomplished.

3.  The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied. 

4. Thereafter, the RO should readjudicate 
the issues that remain in appellate 
status, as addressed in the REMAND herein.  
If any or all of the benefits sought on 
appeal remain denied, the veteran, through 
his custodian, and his representative 
should be provided a supplemental 
statement of the case (SSOC).  The SSOC 
must contain notice of all relevant 
actions taken on the claims for benefits, 
to include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issue currently on 
appeal.  An appropriate period of time 
should be allowed for response.  The case 
should then be returned to the Board for 
further review, as appropriate.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.

The veteran need take no action until he is so informed.  The 
purposes of this REMAND are to obtain additional medical 
evidence and to address due process concerns.  No inferences 
as to the ultimate disposition of these claims should be 
made.



		
	C. KISSEL
	Acting Member, Board of Veterans' Appeals


 


